Name: Commission Regulation (EEC) No 3929/87 of 17 December 1987 on harvest, production and stock declarations relating to wine-sector products
 Type: Regulation
 Subject Matter: beverages and sugar;  agricultural activity;  information technology and data processing;  foodstuff;  food technology
 Date Published: nan

 No L 369/5929 . 12. 87 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3929/87 of 17 December 1987 on harvest, production and stock declarations relating to wine-sector products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3146/87 (2), and in particular Articles 3 (4), 36 (6), 39 (7) and 81 thereof, Whereas, following the substantial amendments made with regard to the harvest, production and stock declara ­ tions relating to wine-sector products provided for in Commission Regulation (EEC) No 2102/84 (3), as last amended by Regulation (EEC) No 2528/87 (4), it is appro ­ priate, for reasons of clarity, to consolidate the said Regu ­ lation ; Whereas, under Article 3 of Regulation (EEC) No 822/87, producers of grapes intended for wine making and produ ­ cers of must and wine are required to make harvest decla ­ rations in respect of the most recent harvest ; whereas the said Article also lays down that producers of must and wine, and commercial operators other than retailers, must declare their stocks at the end of the wine year ; Whereas, for the purposes of Article 39 of Regulation (EEC) No 822/87, not only should the quantity produced be known but also the yield per hectare from which it was obtained ; whereas that information can only be worked out in certain cases from the figures for the quantity of grapes obtained by the producer ; whereas provision should therefore be made not only for a wine production declaration but also for a grape harvest declaration ; Whereas certain information provided by way of the various declarations must in particular enable the Commission to draw up, at the beginning of each year, the forward estimate provided for in Article 31 of Regula ­ tion (EEC) No 822/87 ; Whereas, in order to facilitate market management opera ­ tions, a time limit should be laid down for making decla ­ rations ; whereas, given that harvesting takes place at different times in different Member States, the deadlines for declarations by producers should be staggered ; Whereas it is unnecessary to require producers who can provide all the necessary information by way of a single declaration, namely that relating to wine production, to make two declarations ; Whereas very small producers may be exempted since their production taken together accounts for a relatively modest percentage of Community production ; Whereas the arrangements applicable to cooperative wineries should be specified ; Whereas, while allowing Member States to decide the precise form in which operators should notify the particu ­ lars which must be included in the declarations, provision should be made for notifying the said particulars in tabular form, to make them easier to read ; whereas it is necessary both to lay down time limits by which Member States must summarize and forward to the Commission the data they have collected, and to specify the manner in which the latter should be forwarded ; Whereas, under Article 31 (2) of Regulation (EEC) No 822/87, the forward estimate must show the proportion of table wines and quality wines produced in specified regions, hereinafter called 'quality wines psr', as referred to in Council Regulation (EEC) No 823/87 (*) ; whereas the declarations by operators and the stock estimates to be notified by the Member States should therefore be broken down on that basis ; whereas the category 'other wines' should also be defined ; Whereas implementation of the intervention measures and distillation operations referred to in Articles 36 and 39 of Regulation (EEC) No 822/87 calls for detailed knowledge of a series of particulars in respect of each production unit, in particular those concerning the cate ­ gories of products obtained, sold or purchased and the yield per hectare of the areas under vines ; Whereas, for the purpose of drawing up the forward esti ­ mate, Member States should make certain estimates concerning harvests and stocks before producers and merchants have made their declarations ; Whereas the application of the measures provided for in connection with the common organization of the market calls for plentiful and objective data on the situation and prospects of the Community's wine market ; whereas it is understood, however, that Member States may provide for measures to ensure the confidentiality of the information concerned ;(') OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 300, 23. 10 . 1987, p. 4. (3) OJ No L 194, 24. 7. 1984, p. 1 . (4) OJ No L 240, 22. 8 . 1987, p. 11 . 0 OJ No L 84, 27. 3 . 1987, p. 59. No L 369/60 Official Journal of the European Communities 29 . 12. 87 However, the following shall not be required to submit a harvest declaration :  harvesters whose whole grape production is intended for consumption as such or for drying or for proces ­ sing directly into grape juice ;  harvesters whose holdings comprise less than 10 ares of vines and of whose harvest no part has been or will be marketed in any form whatsoever. 2 . By way of derogation from the first subparagraph of paragraph 1 , and without prejudice to the obligations resulting from Article 2, Member States may exempt from the obligation to submit harvest declarations :  harvesters who themselves process the whole of their harvest of grapes into wine or cause it to be processed on their behalf ;  harvesters associated with or belonging to a wine cooperative or group who deliver the whole of their harvest to that wine cooperative or group as wine and/or must. Whereas in some Member States the classification of wines as quality wines psr or table wine takes place long after the dates laid down for the submission of harvest and production declarations ; whereas, when the interven ­ tion measures provided for in Regulation (EEC) No 822/87 are activated, this situation may induce producers in these Member States to classify their production in one or other category depending on whether the measures adopted entail advantages or obligations ; whereas this eventuality may seriously disrupt the management of the market and must therefore be avoided ; whereas it should therefore be laid down that only data relating to the quan ­ tities of table wine which are entered in the declarations may be used for the application of any intervention measure ; Whereas adequate information about production and stocks in the wine sector can only be acquired, under present circumstances, from declarations regarding harvests and stocks submitted by the various parties concerned ; whereas appropriate measures should there ­ fore be taken to ensure that the said declarations are submitted by those concerned and that they are complete and exact by providing for penalties to apply in the event of failure to submit a declaration or where a declaration is incorrect or incomplete ; Whereas it is advisable, in the light of specific production structures and the administrative difficulties found in Greece, to exempt temporarily certain categories of producers in that Member State from the obligation to make harvest declarations ; whereas provision should be made, however, for establishing the yield per hectare obtained by the said producers ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 2 1 . Natural or legal persons or groups of such persons, including wine-making cooperatives, who from the current year's harvest :  have produced wine, and/or  hold, on the dates specified in Article 5, products other than wine, shall submit each year to the competent authorities desig ­ nated by the Member States a production declaration containing at least the information specified in Annex I, Table B. However, the natural or legal persons or groups of such persons referred to in the second subparagraph of Article 1 ( 1 ) and producers who obtain, by vinification on their premises of products bought in, less than ten hectolitres of wine which has not been or will not be marketed in any form whatsoever shall not be required to submit a production declaration . 2 . Where use is made of the option provided for in Article 1 (2), the production declaration referred to in paragraph 1 must contain all the information necessary for determining the yields per hectare obtained on the holdings of each of the harvesters . 3 . In the case of natural or legal persons or groups of such persons who buy products upstream of wine which they sell to wine producers before the dates specified in Article 5, Member States shall take the necessary steps to enable the wine producers to obtain the various items of information which they must give in the declaration referred to in paragraph 1 , in particular the information relating to the yield per hectare of the products used . TITLE I Harvest, production and stock declarations to be made by certain operators in the wine sector Article 1 1 . Natural or legal persons or groups of such persons, hereinafter referred to as 'harvesters', who produce grapes shall submit each year to the competent authorities desig ­ nated by the Member States a harvest declaration contai ­ ning at least the information specified in Annex 1 , Table A, and, where appropriate, Table Aa. 29 . 12. 87 Official Journal of the European Communities No L 369/61 TITLE II Communications to be made by the Member States Article 3 Harvesters having delivered to third parties products, other than wine, covered by this Regulation shall provide those to whom such products have been delivered with written notification of the yield per hectare entered on their harvest declaration for the products in question within a time limit to be determined by the Member States. This time limit shall ensure that producers under the obligation to declare their production will receive the aforesaid notification in good time. Article 4 1 . Natural or legal persons or groups of such persons, other than private consumers and retailers, shall declare each year to the competent authorities designated by the Member States the stocks of concentrated grape must, rectified concentrated grape must and wine held by them on 31 August. However, Member States whose annual wine production does not exceed 25 000 hectolitres may exempt traders other than retailers who hold small stocks from the obli ­ gation to make the declarations provided for in the first subparagraph if the competent authorities are in a posi ­ tion to give, the Commission a statistical assessment of those stocks held in the Member State . 2 . The declaration provided for in paragraph 1 shall contain at least the information specified in Annex I, Table C. 3 . 'Retailer' within the meaning of paragraph 1 shall mean any natural or legal person or group of such persons whose business activity includes the sale of wine in small quantities directly to the consumer, with the exception of those who use cellars equipped for storing and handling wines in large quantities. The quantities referred to in the first subparagraph shall be fixed by each Member State, having regard in parti ­ cular to the special features of trade and distribution in that Member State. Article 6 1 . At the beginning of each wine-growing year, Member States shall estimate the foreseeable volume of production of table wines, quality wines psr and other wines respectively on their territory. They shall communi ­ cate this estimate to the Commission before 20 September in the form provided for in Annex II, Table A. Member States shall communicate corrected wine produc ­ tion estimates to the Commission before 15 October and 10 November in the same way as specified in the first subparagraph . 2. Member States shall estimate the yield per hectare in respect of the table wine production obtained on their territory. They shall communicate this estimate to the Commission before 20 January according to the following classes of yield :  not more than 45 hl/ha :  more than 45 hl/ha but not more than 70 hl/ha ;  more than 70 hl/ha but not more than 90/ hl/ha ;  more than 90 hl/ha but not more than 110 hl/ha ;  more than 110 hl/ha but not more than 140 hl/ha ;  more than 140 hl/ha but not more than 200 hl/ha ;  more than 200 hl/ha. Article 7 Member States shall draw up the model forms for the various declarations referred to in Title I and shall ensure that the said forms provide at least for the information specified in the tables in Annex I. The abovementioned forms need not include an express reference to the yield per hectare where the Member State is able to determine this with certainty from the other information contained in the declaration, such as the area in production and the total harvest of the holding. The declarations referred to in the first subparagraph shall be centralized at national level . Member States shall adopt any control measures necessary to ensure the accuracy of the declarations. They shall notify the Commission of such measures and shall send in the model forms drawn up pursuant to the first subparagraph . Article 5 1 . The declarations provided for in Articles 1 and 2 shall be submitted not later than 15 December. However, the Member States may set an earlier date or dates . They may also set a date on which the quantities held are taken into account in making declarations. 2. The declarations provided for in Article 4 shall be made not later than 7 September in respect of quantities held on 31 August. No L 369/62 Official Journal of the European Communities 29 . 12. 87 final date for the submission of declarations, as referred to in Article 5 ( 1 ), and measures decided on in the course of the following wine year. 4. Where the declarations referred to in paragraphs 1 and 2 are found to be absent incomplete or incorrect only after application of the measures referred to in Articles 32, 34, 38 , 41 , 42, 45 and 46 of Regulation (EEC) No 822/87 the intervention agencies shall recover sums paid in error. Article 8 1 . A summary of the declarations provided for in Articles 1 and 2 shall be communicated to the Commis ­ sion in the form provided for in Annex II, Table B :  not later than 15 January by France and Luxembourg,  not later than 15 February by the other Member States, 2 . A summary of the declarations provided for in Article 4 shall be communicated to the Commission before 30 November in the form provided for in Annex II, Table C. 3 . Before 15 February Member States shall notify the Commission of the final results of the breakdown of production by class of yield as referred to in Article 6 (2). Article 9 Member States shall notify the Commission of any impor ­ tant new facts which are likely to alter substantially the assessment of available quantities and uses based on the final information for past years . Article 12 1 . The area to be entered in the declaration referred to in Article 1 shall be the area of vineyard in production . 2. The yield per hectare to be entered in the declara ­ tions referred to in Artile 1 (2) shall be determined by making the relation, for each of the categories of vineyard contained in Table A of Annex I, between the total quan ­ tity of grapes harvested and the area as referred to in para ­ graph 1 from which they were obtained. However, in Member States where wine-growing areas are not broken down according to the categories of vineyard referred to in the first subparagraph, the yield per hectare to be entered in the harvest declaration shall be the average yield obtained on the holding of the declarant. 3 . For quantities of table wine for which the produc ­ tion declaration does not contain the information enabling the yield per hectare to be determined, it shall be assessed by the competent authority of the Member State and may in no event be less than the average yield for the region in which winemaking took place . Without prejudice to national penalities the quantity of production to be delivered for the compulsory distillation provided for in Article 39 of Regultion (EEC) No 822/87 as a result of applying the abovementioned yield shall be increased by 50 % .' TITLE III General provisions Article 10 Apart from their use for statistical purposes, the data contained in the declarations referred to in Title I shall be used for the purposes of Regulations (EEC) No 822/87 and No 823/87. In particular, the data concerning the breakdown of production into table wines, quality wines psr and other wines shall determine the rights and obligations of produ ­ cers resulting from the application of the said Regula ­ tions. Article 11 1 . Persons required to submit harvest, production or stock declarations who do not submit such declarations by the dates specified in Article 5 shall not benefit from the measures provided for in Articles 32, 34, 38 , 41 , 42, 45 and 46 of Regulation (EEC) No 822/87. 2. Persons required to submit harvest, production or stock declarations who submit declarations found to be incomplete or incorrect by the competent authorities of the Member States may benfefit from the measures referred to in paragraph 1 , only if the missing or incorrect details are not essential to the proper application of the measures in question . 3 . The measures from which the persons referred to in paragraph 1 and 2 may not benefit in the course of the same wine year shall be measures decided on after the Article 13 The quantities of products to be entered in the declara ­ tions provided for in Article 1 , 2 and 4 shall be expressed in hectolitres of wine. The quantities of concentrated grape must and rectified concentrated grape must entered in the declarations referred to in Articles 2 and 3 shall be expressed in hectolitres of those products. Quantities of products other than wine shall be converted into hectolitres of wine using coefficients fixed by the Member States. These coefficients may differ for the various regions of production. Member States shall communicate them to the Commission at the same time as the summary provided for in Article 8 . The quantity of wine entered in the production declara ­ tions provided for in Article 2 shall be the total quantity obtained on completion of the principal alcoholic fermentation, including the wine lees. 29 . 12. 87 Official Journal of the European Communities No L 369/63 Article 14 For the purposes of making out the declarations referred to in Articles 1 and 2, 'other wines' shall mean : wines obtained from grapes of varieties not listed in the classification of vine varieties annexed to Commis ­ sion Regulation (EEC) No 3800/81 (') as wine-grape varieties for the administrative unit where the grapes were harvested,  wines obtained from grapes of varieties listed in the classification of wine varieties annexed to Regulation (EEC) No 3800/81 simultaneously for the same adminsitrative unit as both wine-grape varieties and either table-grape varieties, varieties for the production of dried grapes or varieties for the production of wine spirits . However, for the purposes of the declaration referred to in Article 2 'other wines', as defined in the second indent of the . first subparagraph, shall mean exclusively wines intended for the production of wine spirits with registered designation of origin or wine intended for compulsory distillation as provided for in Article 36 of Regulation (EEC) No 822/87. Article 15 This Regulation shall not affect any provisions of Member States on harvest, production and stock declarations which provide for the supply of fuller information, in particular by covering a wider range of persons than those provided for in Articles 1 , 2 and 4. Article 16 In Greece, for the 1984/85 to 1988/89 wine years, harves ­ ters who, apart from the grapes which they themselves process into wine for family consumption, sell their entire grape harvest with a view to processing by a third party shall be exempt from the obligations laid down in Articles 1 and 3 . In the case of grapes sold in accordance with the first paragraph, the wine maker shall obtain a declaration, signed by the supplier, stating the yield per hectate of the grapes concerned. Article 17 1 . Regulation (EEC) No 2102/84 is hereby repealed . 2 . References to the Regulation repealed under para ­ graph 1 shall be construed as references to this Regula ­ tion . Citations and references referring to Articles of the repealed Regulation should be read in accordance with the correlation table in Annex III . Article 18 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member , States . Done at Brussels, 17 December 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 381 , 31 . 12. 1981 , p. 1 . No L 369/64 Official Journal of the European Communities 29 . 12. 87 ANNEX I Information which must be contained in the declarations to be made by certain operators in the wine sector Tables A and Aa : Grape harvest declaration Table B : Production declaration Table C : Declaration of wine and must stocks on 31 August 19 . . T A B L E A 29 . 12. 87 G R A PE H A R V E ST D E C L A R A T IO N (A pp lic ati on of Ar tic le 1 of Re gu lat ion (E EC ) No 39 29 /8 7) A. In fo rm at io n co nc er ni ng th e de cl ar an t B. In fo rm at io n co nc er ni ng th e ho ld in g N am e/ bu si ne ss na m e : A dd re ss : A dd re ss : Ar ea us ed (h ec tar es ): C. In fo rm at io n co nc er ni ng gr ap e pr od uc tio n Us e to wh ich gr ap es pu t (h i) Q ua nt ity of gr ap es ha rv es te d (h i) M ad e in to wi ne by th e de cl ar an t D el iv er ed to a w in e co op er at iv e (') Ca teg or y of vi ne ya rd A re a in pr od uc tio n (h a) Co rre sp on di ng yi el d pe r he ct ar e (h l/ ha ) So ld to a w in e pr od uc er (') O th er u s e s Official Journal of the European Communities G ra pe s M us ts G ra pe s M us ts o R ed / ro se w h it e R ed / ro s e W hi te R ed / ro s e w h it e R ed / ro s e w h it e R ed / ro s e W hi te R ed / ro s e W h it e 1. Fo r ta bl e w in es  of w hi ch w in es as re fe rr ed to in Ar tic le 72 (2) of Re gu lat io n (E EC ) N o 82 2/ 87 2. Fo r qu ali ty wi ne s ps r 3. Fo r ot he r w in es : (a) of w hi ch w in es ob ta in ed fro m va rie tie s ot he r th an wi ne -g ra pe va ri et ie s (b ) of w hi ch w in es ob ta in ed fro m va ri et ie s cl as si fi ed bo th as w in e- gr ap e va rie tie s an d as va ri et ie s in te nd ed fo r ot he r pu rp os es (') Th e qu ant itie so fg rap es del ive red to aw ine coo per ati ve or sol d to aw ine pro du cer are ov era ll qu an titi es. De tai ls of suc h del ive rie s or sal es are giv en in Ta ble Aa . 0 Co nsu mp tio n as suc h, dry ing ,p roc ess ing dir ect ly int o gra pe jui ce, ma nu fac tur e of co nc en tra ted gra pe mu st or rec tifi ed co nc en tra ted gra pe mu st. No L 369/65 No L 369/66 Official Journal of the European Communities 29 . 12. 87 TABLE Aa (') GRAPE HARVEST DECLARATION (Application of Article 1 of Regulation (EEC) No 3929/87) Products sold to a wine producer or delivered to a wine cooperative (hi) Consignees Wine grapes and/or musts for table wine Wine grapes and/or musts for quality wine psr Table grapes and/or musts Grapes or multipurpose varieties and/or musts Red White Red White Red White Red White A (2) B (3) A (2) BO 1 . 2. 3 . 4 . (') This Table is for products sold or delivered before the production declaration . (2) A = Wines as referred tp in Article 72 (2) of Regulation (EEC) No 822/87. (3) B = Other wines. T A B L E B PR O D U C TI O N D EC LA R A TI O N (') (A pp lic at io n of A rti cl e 2 of Re gu la tio n (E EC ) N o 39 29 /8 7) 29 . 12. 87 A. In fo rm at io n co nc er ni ng th e de cl ar an t B. Pl ac e w he re th e pr od uc ts ar e he ld : N am e/ bu si ne ss na m e : A dd re ss : . W ine s ob tai ne d sin ce the be gin nin g of the wi ne ye ar an d pr od uc ts oth er tha n wi ne he ld on the da te se tp ur su an tt o Ar tic le 5 (1) Ta bl es w in es Qu ali ty wi ne s ps r Ot he r wi ne s an d pr od uc ts W in es n W in es as re fe rr ed to in fir st in de nt of A rti cl e 14 W in es as re fe rr ed to in th e se co nd in de nt of A rti cl e 14 N am e an d ad dr es s of the su pp lie rs an d re fe re nc e to- de liv ery do cu m en t (V A or ot he r) Ca teg or y of pr od uc ts us ed f2) A re a of vin ey ard in pr od uc tio n fr om w hi ch the pr od uc ts us ed or igi na te Y ie ld pe r ha of pr od uc ts us ed Gr ap es M us ts 0 T ot al of w hi ch w in es as re fe rr ed to in A rt ic le 72 (2) of Re gu lat ion (E EC ) N o 82 2/ 87 Gr ap es M us ts I1) W in es n Gr ap es M us ts P) W in es r) Gr ap es M us ts P) W in es (*) O th er pr od uc ts 0 r w r w r w r w r w r w r w r w r w Official Journal of the European Communities (') Fo r co op er at iv es , th e lis t of m em be rs wh o de liv er th ei r en tir e ha rv es t sh ou ld be se pa ra te fro m th at of th e ot he r m em be rs . 0 Gr ap es ,g ra pe m us ts (co nc en tra ted m us ts, re cti fie d co nc en tra te d m us ts, pa rti all y fe rm en ted m us ts) ,n ew wi ne s sti ll in fe rm en tat io n. (3) In cl ud in g pa rti all y fe rm en te d m us ts. (4) In cl ud in g ne w w in es sti ll in fe rm en ta tio n. (*) Al lp ro du cts of th e wi ne sy ea ro th er th an th os e de cla re d in th e pr ev io us co lu m ns ,a nd co nc en tra te d m us ts an d re cti fie d co nc en tra ted m us ts he ld at th e tim e of th e de cla ra tio n. Th e qu an tit ies sh ou ld be en te re d by pr od uc t ca te go ry . No L 369/67 T A B L E C D EC LA RA TI O N O F W IN E A N D M U ST ST O CK S O N 31 A U G U ST 19 .. No L 369/68 (A pp lic ati on of Ar tic le 4 of Re gu lat io n (E EC ) No 39 29 /8 7) N am e or bu si ne ss na m e :. . A d d re ss : Pl ac e wh er e th e pr od uc t is he ld : (h i) Ca te go ry of pr od uc ts T ot al st oc ks O f w hi ch re d an d ro se O f w hi ch w hi te R em ar ks W in es i.e . sp ar kl in g w in es Official Journal of the European Communities 1. St oc ks in pr od uc tio n (a ) ta bl e w in es  of wh ich wi ne sa sr efe rre d to in Ar tic le 72 (2) of Re gu ­ la tio n (E EC ) N o 82 2/ 87 (b ) qu ali ty wi ne s ps r (c ) ot he r w in es T ot al 2. St oc ks on th e m ar ke t (a) wi ne s of Co m m un ity or ig in  ta bl e w in es  of wh ich wi ne sa sr efe rre d to in Ar tic le 72 (2) of Re gu - ¢ lat io n (E EC ) N o 82 2/ 87  qu al ity w in es ps r (b) ot he r wi ne s (th ird co un tri es ) T ot al i.e . sp ar kl in g w in es M us ts 1. St oc ks in pr od uc tio n (a) co nc en tra te d gr ap e m us t (b) re cti fie d co nc en tra ted gr ap e m us t T ot al 2. St oc ks on th e m ar ke t (a) co nc en tra te d gr ap e m us t (b) re cti fie d co nc en tra ted gr ap e m us t T ot al 29 . 12. 87 29 . 12. 87 Official Journal of the European Communities No L 369/69 ANNEX II Communications to be made by the Member States Table A : Wine harvest estimate Table B : Final results of the harvest in the wine sector Table C : Declaration of wine and must stock on 31 August 19 . . . No L 369/70 Official Journal of the European Communities 29 . 12. 87 TABLE A WINE HARVEST ESTIMATE (Application of Article 6 of Regulation (EEC) No 3929/87) Country : . First estimate on 20 September (') First correction on 15 October (')Year : 19 ../.. (Wine-growing year : 1 September to 31 August) Second correction on 10 November (') (hi) Category of product Total volume Of which red and rose wines Of which white Remarks Table wines Quality wines psr Other wines i Total (') Delete as appropnate . TABLE B FINAL RESULTS OF THE HARVEST IN THE WINE SECTOR (Application of Article 9 ( 1 ) of Regulation (EEC) No 3929/87) Country : . Year : 19 ../.. Wine-growing year : 1 September to 31 August) (hi) Category of product Total volume Of which red . and rose wines Of which white Remarks Table wines : of which wines as referred to in Article 72 (2) of Regulation (EEC) No 822/87 Quality wines psr Other wines Total Concentrated grape must Rectified concentrated grape must Total T A B L E C 29 . 12. 87 D E C L A R A T IO N O F W IN E A N D M U S T S T O C K S O N 31 A U G U S T 19 .. (A pp lic at io n of A rti cl e 8 (2 ) of Re gu la tio n (E EC ) N o 39 29 /8 7) Co un try :.. Y ea r : 19 . J W in e- gr ow in g ye ar : 1 Se pt em be r to 31 A ug us t) (h i) Ca te go ry of pr od uc ts T ot al st oc ks O f w hi ch re d an d ro se O f w hi ch w hi te R em ar ks i.e . sp ar kl in g w in es Se in es 1. St oc ks in pr od uc tio n (a) ta bl e w in es  of w hi ch w in es as re fe rre d to in A rti cl e 72 (2 )o fR eg u ­ la tio n (E EC ) N o 82 2/ 87 (b ) qu al ity w in es ps r (c) ot he r w in es T ot al 2. S to ck s on th e m ar k et (a) w in es of C om m un ity or ig in  ta bl e w in es  of w hi ch w in es as re fe rre d to in A rti cl e 72 (2 )o fR eg u ­ la tio n (E EC ) N o 82 2/ 87  qu al ity w in es ps r (b ) ot he r w in es (th ird co un tri es ) T ot al 3. Su m m ar y (1 -I- 2) Official Journal of the European Communities i.e . sp ar kl in g w in es I M us ts 1. St oc ks in pr od uc tio n (a) co nc en tra te d gr ap e m us t (b ) re ct ifi ed co nc en tra te d gr ap e m us t T ot al 2. S to ck s on th e m ar ke t (a) co nc en tra te d gr ap e m us t (b ) re ct ifi ed co nc en tra te d gr ap e m us t T ot al 3. Su m m ar y (1 + 2) « No L 369/71 No L 369/72 Official Journal of the European Communities 29 . 12. 87 ANNEX III CORRELATION TABLE Regulation (EEC) No 2102/84 This regulation Article 1 Article 2 Article 3 Article 4 Article 5 Article 6 Article 7 Article 8 Article 9 Article 10 Article 10 a Article 11 Article 12 Article 13 Article 14 Article 15 Article 1 6 Article 17 Annex I Annex II Article 1 Article 2 Article 3 Article 4 Article 5 Article 6 Article 7 Article 8 Article 9 Article 10 Article 11 Article 12 Article 13 Article 14 Article 15 Article 16 Article 17 Article 18 Annex I Annex II